UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onAugust 8, 2010is 362,656. ICONLeasing Fund Eleven,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of notes receivable Current portion of net investment in finance leases Assets held for sale, net Other current assets Total current assets Non-current assets: Notes receivable, less current portion Mortgage notes receivable Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $34,261,434 and $29,762,549, respectively) Investments in joint ventures Deferred income taxes, net Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Revolving line of credit, recourse - Derivative instruments Due to Manager and affiliates Deferred revenue, accrued expenses and other liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion - Total Liabilities Commitments and contingencies (Note 12) Equity: Members' Equity: Additional members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Finance income $ Rental income Time charter revenue - - Loss from investments in joint ventures ) Loss on assets held for sale - ) - ) Net loss on lease termination - ) - ) Net gain on sales of leased equipment - - - Total revenue Expenses: Management fees - Manager - - Administrative expense reimbursements - Manager General and administrative Vessel operating expense - - Depreciation and amortization Interest Impairment loss Gain on financial instruments ) Loss on guaranty - - Total expenses Income (loss) before income taxes ) ) Provision for income taxes ) Net income (loss) ) ) Less: Net income attributable to noncontrolling interests Net income (loss) attributable to Fund Eleven $ $ ) $ $ ) Net income (loss) attributable to Fund Eleven allocable to: Additional Members $ $ ) $ $ ) Manager ) ) $ $ ) $ $ ) Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Eleven per weighted average additional share of limited liability company interests outstanding $ $ ) $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Additional Shares of Limited Liability Accumulated Other Total Company Interests Additional Members Manager Comprehensive (Loss) Income Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - Currency translation adjustments - Total comprehensive income - - - Cash distributions - ) ) - ) ) ) Balance, March 31, 2011 (unaudited) ) ) Comprehensive income: Net income - - Change in valuation of derivative instruments - Currency translation adjustments - Total comprehensive income - - - Cash distributions - ) ) - ) ) ) Balance, June 30, 2011 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Finance income ) ) Rental income paid directly to lenders by lessees ) ) Income from investments in joint ventures Net gain on sales of leased equipment ) - Loss on assets held for sale - Net loss on lease termination - Depreciation and amortization Impairment loss Amortization of deferred time charter expense Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs - Gain on financial instruments ) ) Loss on guaranty - Deferred tax (benefit) provision ) Changes in operating assets and liabilities: Collection of finance leases Accounts receivable ) Other assets, net ) ) Payables, deferred revenue and other current liabilities ) ) Due to/from Manager and affiliates ) ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of leased equipment Repayments of notes receivable Distributions received from joint ventures in excess of profits Other assets ) ) Net cash provided by investing activities Cash flows from financing activities: Repayments of non-recourse long-term debt ) ) Repayments of revolving line of credit, recourse ) ) Repurchase of additional shares of limited liability company interests - ) Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the year for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long term debt directly to lenders by lessees $ $ Exchange of noncontrolling interest in a joint venture for notes receivable $ $ - See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) (1) Basis of Presentation The accompanying consolidated financial statements of ICON Leasing Fund Eleven, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. In the opinion of ICON Capital Corp., a Delaware Corporation (the “Manager”), all adjustments considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2010. The results for the interim period are not necessarily indicative of the results for the full year. Reclassifications Certain reclassifications have been made to the accompanying consolidated financial statements in prior periods to conform to the current presentation.Interest and other income, primarily related to notes receivable interest income, has been reclassified to finance income within the consolidated statements of operations. Recent Accounting Pronouncements In 2010, the LLC adopted the accounting pronouncement related to the disclosures about the credit quality of financing receivables and the allowance for credit losses. The pronouncement requires entities to provide disclosures designed to facilitate financial statements users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowances for credit losses.Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses and class of financing receivable. The required disclosures include, among other things, a rollforward of the allowance for credit losses as well as information about modified, impaired, non-accrual and past due loans and credit quality indicators.Disclosures that relate to activity during a reporting period are required for the LLC’s financial statements effective January 1, 2011. The adoption of these additional disclosures did not have a material effect on the LLC’s consolidated financial statements as of June 30, 2011. In June 2011, the FASB issued ASU No 2011-05, Presentation of Comprehensive Income ("ASU 2011-05"), which revises the manner in which companies present comprehensive income in their financial statements. The new guidance removes the current option to report other comprehensive income and its components in the statement of changes in equity and instead requires presentation in one continuous statement of comprehensive income or two separate but consecutive statements. The adoption of ASU 2011-05 becomes effective for the LLC's interim and annual periods beginning January 1, 2012. The LLC does not believe the adoption of this guidance will have a material impact on its consolidated financial statements, as it only requires a change in the format of presentation. (2) Notes Receivable Effective January 1, 2011, the LLC exchanged its 35% ownership interest in a joint venture for its proportionate share of notes receivable from Northern Capital Associates XIV, L.P.The aggregate principal balance of the notes was approximately $3,534,000, and the notes accrue interest at rates ranging from 9.47% to 9.90% and mature between December 15, 2011 and February 15, 2013.No gain or loss was recorded as a result of this transaction.Upon completion of the exchange, the joint venture was terminated. 6 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) (2) Notes Receivable - continued Credit Quality of Notes Receivable and Allowance for Credit Losses The Manager weighs all credit decisions on a combination of external credit ratings as well as internal credit evaluations of all potential borrowers. A potential borrower’s credit application is analyzed using those credit ratings as well as the potential borrower’s financial statements and other financial data deemed relevant. The LLC’s notes receivable are limited in number and are spread across a wide range of industries. Accordingly, the LLC does not aggregate notes receivable into portfolio segments or classes. Due to the limited number of notes receivable, the LLC is able to estimate the allowance for credit losses based on a detailed analysis of each note receivable as opposed to using portfolio based metrics and allowance for credit losses. Notes are analyzed quarterly and categorized as either performing or nonperforming based on payment history. If a note becomes non-performing due to a borrower’s missed scheduled payments or failed financial covenants, the Manager analyzes whether a reserve should be established or the note should be restructured. Such events are specifically disclosed in the discussion of each note held. As of June 30, 2011 and December 31, 2010, the Manager determined that no allowance for credit losses was required. Interest income recognized on notes receivable is included in finance income in the consolidated statements of operations. (3) Net Investment in Finance Leases Net investment in finance leases consisted of the following: June 30, December 31, Minimum rents receivable $ $ Estimated residual values Initial direct costs, net Unearned income ) ) Net investment in finance leases Less: Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ On January 3, 2011, at the expiration of the lease and in accordance with its terms, the LLC sold telecommunications equipment to Global Crossing Telecommunications, Inc. (“Global Crossing”) for approximately $2,077,000. As a result, the LLC recorded a net gain on the sale of this leased equipment of approximately $779,000 during the first quarter of 2011. 7 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) (4) Leased Equipment at Cost Leased equipment at cost consisted of the following: June 30, December 31, Marine vessels $ $ Manufacturing equipment Telecommunications equipment Less: Accumulated depreciation $ $ Depreciation expense was $2,249,443 and $10,183,706 for the three months ended June 30, 2011 and 2010, respectively. Depreciation expense was $4,498,885 and $20,608,944 for the six months ended June 30, 2011 and 2010, respectively. (5) Assets Held for Sale On February 28, 2011 and March 16, 2011, the LLC sold the container vessels, the M/V ZIM Hong Kong and the M/V ZIM Israel (collectively, the “ICON European Container II Vessels”) to unaffiliated third parties for $11,250,000 per vessel. The proceeds of each sale were used to satisfy its obligations under a secured loan agreement in the amounts of approximately $10,869,000 and $5,751,000, respectively.As a result, the LLC recorded a net gain on the sale of this leased equipment of approximately $10,633,000 during the first quarter of 2011. During2011, the LLC, in conjunction with ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an entity also managed by the Manager, sold certain parcels of real property for a net purchase price of approximately $1,403,000, of which the LLC’s portion was approximately $407,000.We recorded a loss of approximately $18,000 as a result of these transactions. (6) Non-Recourse Long-Term Debt As of June 30, 2011 and December 31, 2010, the LLC had outstanding non-recourse long-term debt obligations of $27,256,797 and $52,534,957, respectively.The outstanding balance as of June 30, 2011 has a maturity date of April 11, 2012 and an interest rate of 6.125% per year, fixed after giving effect to the respective interest rate swap agreements. On February 28, 2011 and March 16, 2011, the LLC sold the ICON European Container II Vessels and used the proceeds to satisfy its obligations under a secured loan agreement in the amounts of approximately $10,869,000 and $5,751,000, respectively. 8 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) (7) Revolving Line of Credit, Recourse As of March 31, 2011, the LLC and certain entities managed by the Manager were party to a Commercial Loan Agreement, as amended (the “Prior Loan Agreement”), with California Bank & Trust (“CB&T”). The Prior Loan Agreement was terminated effective May 10, 2011. On May 10, 2011, the LLC entered into a Commercial Loan Agreement (the “Loan Agreement”) with CB&T. The Loan Agreement provides for a revolving line of credit of up to $5,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all of the LLC’s assets not subject to a first priority lien, as defined in the Loan Agreement. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the LLC has a beneficial interest. The Facility expires on March 31, 2013 and the LLC may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year.In addition, the LLC is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility.At June 30, 2011, there were no obligations outstanding under the Loan Agreement. Pursuant to the Loan Agreement, the LLC is required to comply with certain covenants. At June 30, 2011, the LLC was in compliance with all covenants under the Loan Agreement. (8) Transactions with Related Parties During the three and six months ended June 30, 2011, the Manager suspended collection of management fees. Fees and other expenses paid or accrued by the LLC to the Manager or its affiliates were as follows: Three Months Ended June 30, Six Months Ended June 30, Entity Capacity Description ICON Capital Corp. Manager Management fees (1) (2) $
